Title: From George Washington to Major General Steuben, 15 June 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von



Dear Baron
Head Quarters Springfeild 15th June 1780

I shall ride up to Morris Town this morning and return in the evening. Should you communicate an alarm to the Camp by the firing of your peice of Cannon, I shall direct it to be repeated by the signal Gun at Chatham, by which means it will reach me immediately—You very well know the inconveniencies of giving the Country a false Alarm, and am persuaded you will not, on that account, take up any but a well grounded intelligence of the advance of the enemy in force.
The principal part of the Men under the command of Major Gibbs had been drawn at a short notice from the line, and were not provided for remaining any length of time from their Corps—I withdrew them

upon the representation of the Officers to whom they properly belong—If none of them deserted, it was more owing to chance than any thing else, for they are of the same composition (except a few of the Majors own command) as those which have releived them. I am with great Regard Yr most obt Servt

Go: Washington

